Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    February 14, 2019

The Court of Appeals hereby passes the following order:

A19A1279. JASON TODD SMITH v. THE STATE.

      Jason Todd Smith pled guilty to four counts of possessing child pornography,
and the trial court sentenced him on July 9, 2018. Smith subsequently filed a pro se
“motion for clarification of sentence,” arguing that he was not given credit for time
served following his arrest. On November 21, 2018, the trial court dismissed the
motion on the basis that the court was not responsible for calculating credit for time
served. On December 21, 2018, Smith filed a notice of appeal, purporting to appeal
the trial court’s July 9, 2018 decision.
      Under OCGA § 5-6-38 (a), a notice of appeal must be filed within 30 days after
entry of the order to be appealed. The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. See Veasley v. State,
272 Ga. 837, 838 (537 SE2d 42) (2000). Here, Smith’s notice of appeal, which was
filed 165 days after sentence was entered, is untimely as to the trial court’s July 9,
2018 sentencing order.
      To the extent Smith seeks to appeal the trial court’s order dismissing his
motion regarding credit for time served, we are unable to consider the appeal. The
proper method for challenging credit for time served is through a mandamus action
against prison officials. See Warbington v. State, 303 Ga. 649, 651 (814 SE2d 351)
(2018). Such a motion filed in a criminal case is a nullity, which presents nothing to
appeal. See id.
     For these reasons, we lack jurisdiction to consider Smith’s appeal, which is
hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     02/14/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.